Citation Nr: 0018954	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  93-20 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 0 percent for 
residuals of malaria.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served in the United States Merchant Marines from 
January 25, 1944, to May 9, 1944, and from June 1, 1944, to 
July 20, 1944, and he served on active duty in the United 
States Army from December 1946 to November 1949.

The instant appeal arose from a March 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which granted a claim for service 
connection for malaria and assigned a noncompensable 
disability evaluation.  This case was remanded by the Board 
of Veterans' Appeals (Board) in September 1995 for further 
development.  Additional development was completed, and the 
RO continued the denial of the veteran's claim.

In April 1996, the Board denied the veteran's claim.  He 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court").  In October 1996, the VA General Counsel filed a 
motion to remand the case and to stay further proceedings as 
amendments to the rating schedule pertinent to malaria had 
become effective after the Board's April 1996 decision.  The 
Court granted the motion, vacating and remanding the case to 
the Board, in December 1996.  Pursuant to the Court's remand, 
the Board remanded this case again for further development in 
September 1997.

In January 1999, the Board denied the veteran's claim on the 
basis that he had failed to report, without good cause, to a 
VA examination.  He filed a timely appeal to the Court.  In 
December 1999, the VA General Counsel and an attorney 
representing the veteran before the Court filed a Joint 
Motion for Remand and to Stay Further Proceedings.  The Court 
granted the Joint Motion in January 2000 and remanded the 
case to the Board.


REMAND

The parties to the December 1999 Joint Motion found that the 
October 1996 motion, the December 1996 Court Order, and the 
September 1997 Board remand had not been complied with.  See 
Stegall v. West, 11 Vet. App., 268, 271 (1998).  The parties 
also found that the duty to assist, which required that the 
veteran be contacted and advised of the potential effect not 
appearing for the VA examination, had been violated.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Board also notes that in a May 2000 written statement, 
the veteran provided the names and addresses of two physician 
who could provide "[a]dditional medical information about 
the progression of my condition."  After obtaining the 
necessary authorization from the veteran, the RO should 
request these treatment records.

Also, in written statements, the veteran has indicated that 
his malaria disablement "has been recognized by social 
security but not by the Veteran's Administration."  The 
record reveals that since 1979 the veteran has received 
Social Security Administration (SSA) disability benefits.  
Complete records pertaining to the award of such benefits by 
the SSA have not been associated with the record certified 
for appellate review.  See Lind v. Principi, 3 Vet. App. 493, 
494 (1992) (the VA should attempt to obtain records from 
other federal agencies, including the SSA, when the VA has 
notice of the existence of such records); see also Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  Thus, the RO 
must request complete copies of the SSA records utilized in 
awarding the veteran's disability benefits.

Accordingly, the case is REMANDED for the following 
development:

1.  After obtaining the necessary 
authorization from the veteran, the RO 
should request pertinent treatment 
records from (a)  Dr. Luis Javier, 310 S. 
Line Avenue, Inverness, FL  34452; and 
(b)  Dr. John C. Ruckdeschel, Center 
Director, H. Lee Moffitt Cancer Center, 
12902 Magnolia Drive, Tampa, FL  33612.  
Any information received should be 
associated with the claims folder.

2.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized by the Social 
Security Administration in connection 
with an award of disability benefits to 
the veteran.  The RO should proceed with 
all reasonable follow-up referrals that 
may be indicated by the inquiry.  All 
attempts to obtain records which are 
ultimately not obtained should be 
documented.

3.  The RO should contact the veteran to 
inquire whether he is willing to undergo 
a VA examination.  If not, he should be 
advised of the effect his noncompliance 
could have on the adjudication of his 
disability claim.

4.  If the veteran is willing to undergo 
a VA examination, the veteran should be 
scheduled for an appropriate examination 
for the purpose of ascertaining any 
current residuals of malaria.  The claims 
folder or the pertinent medical records 
contained therein, including any 
additional medical or other evidence that 
is obtained as a result of the above 
development, must be reviewed by the 
examiner in connection with the 
examination.  The examiner should 
specifically address whether the veteran 
has residuals such as liver or spleen 
damage.  Any malaria residuals should be 
identified with specificity, including 
anemia.  The examiner is specifically 
requested to determine how many malarial 
relapses, if any, the veteran has had in 
the past year.  The examiner should 
clearly explain the rationale underlying 
any conclusions made or opinions 
expressed, citing, if necessary, to 
specific evidence in the record.

5.  The RO should review the report of 
the examination to ensure that it 
adequately addresses the new and the old 
diagnostic criteria.  See 61 Fed. Reg. 
39,873 (1996) (the new criteria are 
codified at 38 C.F.R. § 4.88b, in place 
of the criteria that were formerly used).  
If the report of the examination does not 
contain sufficient information, then it 
should be returned as inadequate for 
rating purposes.

6.  Thereafter, the RO should take 
adjudicatory action on the claim based on 
the evidence of record, with 
consideration and application of the more 
favorable of the rating criteria for 
residuals of malaria in effect both prior 
and subsequent to August 30, 1996.  See 
Karnas v. Derwinski, 1 Vet. App. 308 
(1991) (where the law or regulation 
changes during the pendency of a case, 
the version most favorable to the veteran 
will generally be applied); see also 
Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, 
separate ratings can be assigned for 
separate periods of time based on the 
facts found, a practice known as "staged 
ratings").  If the benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued.  See 
generally 38 C.F.R. § 19.31 (1999).

After the veteran and his representative, if applicable, have 
been given an opportunity to respond to the SSOC, the claims 
folder should be returned to the Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice.  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




